 


109 HR 3621 IH: To confer standing on State legislators and Governors to bring suit in Federal district court to preserve the residual core sovereignty of States under the Constitution as expressed in the Tenth Amendment, and to enforce the Guarantee Clause of the Constitution.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3621 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Culberson introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To confer standing on State legislators and Governors to bring suit in Federal district court to preserve the residual core sovereignty of States under the Constitution as expressed in the Tenth Amendment, and to enforce the Guarantee Clause of the Constitution. 
 
 
1.Standing to seek judicial review 
(a)Standing 
(1)State legislatorsAny member of a State legislative body, upon the adoption of a resolution by the body, authorizing suit on behalf of the State, shall have standing to bring an action on the ground that a Federal statute, rule, regulation, or program— 
(A)invades or otherwise violates or intrudes upon the residual core sovereign authority of the State under the Constitution as expressed in the Tenth Amendment; or 
(B)damages or otherwise diminishes the republican form of government in the State. 
(2)GovernorsThe Governor of a State shall have standing to bring an action on the ground that a Federal statute, rule, regulation, or program— 
(A)invades or otherwise violates or intrudes upon the residual core sovereign authority of the State under the Constitution as expressed in the Tenth Amendment; or 
(B)damages or otherwise diminishes the republican form of government in the State. 
(b)VenueAn action under subsection (a) may be brought only in a district court of the United States for a judicial district that includes, in whole or in part, the geographic area represented by one of the authorized plaintiffs. 
(c)ReliefIn any action brought under subsection (a), the court may grant injunctive relief, declaratory relief, or such other relief as the court deems appropriate. 
(d)No sanctions for suitA person authorized to bring an action under subsection (a) shall not be subject to any sanction or liability for bringing, or participating in, the action, and shall not be liable for any attorney’s fees of any defendant, or any court costs, with respect to the action. 
(e)ExpeditionA court having jurisdiction over an action brought under this section shall take all necessary and appropriate actions to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under this section. 
(f)Legal representationA person bringing an action under subsection (a) shall be represented by the attorney general, or equivalent officer, of any State in the geographic area represented by one of the authorized plaintiffs, unless another provision of law prohibits such representation. 
(g)Cumulative rightsThe rights created by this section are in addition to the rights of any person under law. 
(h)InterventionA copy of any complaint in an action brought under this section by or on behalf of a State shall be promptly delivered to the Governor of each other State, and to the administering authorities of the legislative bodies of each other State who shall be encouraged to notify the members of such bodies of the filing of the action. Any such Governor shall have the right to intervene in any such action. Any member of any such State legislative body shall have the right to intervene in any such action upon the adoption of a resolution by the body authorizing intervention on behalf of the State. 
(i)SeverabilityIf any provision of this section, or the application of such provision to any person or circumstance, is held invalid, the remainder of this section, or the application of such provision to persons or circumstances other than those to which such provision is held invalid, shall not be affected thereby. 
(j)Intent of the CongressIt is the intent of the Congress that this Act be expansively construed and vigorously enforced— 
(1)to preserve and protect the residual core sovereign authority of the States; 
(2)to maintain a clearly definable boundary between Federal power and State power; and 
(3)to preserve political accountability and individual liberty by the preservation of our Federal system of dual sovereignty between the States and the Federal Government.  
 
